DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-12 directed to an invention non-elected without traverse.  Accordingly, claims 13-15 have been cancelled. 
Allowable Subject Matter
Claims 1-12 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the order of the claimed  limitations “immersing the semiconductor wafer in an electrolytic bath; generating gas bubbles in the electrolytic bath; and electrochemically roughening a surface of a metallization layer on the semiconductor wafer in the presence of the gas bubbles by applying a reversing voltage between the metallization layer and an electrode of the electrolytic bath...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed  limitations “an electrolytic bath; a first electrode and a second electrode, the first electrode and the second electrode are configured to be connected to a reversing voltage, wherein at least one of the first electrode and the second electrode is a metallization layer on a semiconductor wafer; and a first gas bubble generator configured to treat the metallization layer with gas bubbles during electrochemical roughening.….”, in combination with the rest of the limitations of claim 10.  
The closest prior art reference (US 2014/02062803 A1) teaches Figure 1A an electrolyte solution (117; Para. 0022); a first electrode (108; Fig.1A; Para. 0109) and second electrode (111; Para. 0025) the first electrode (108) and the second electrode (111) connected to a reversing voltage (102), wherein at least one of the first electrode (108) and second electrode (111) is a metallization layer on a semiconductor wafer (113; Para. 0023) but does not teach the rest of the limitations of the claims 1 and 10 or the order of the steps of claim 1. 
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894